Exhibit 10.17
LEASE AGREEMENT
LIBERTY PROPERTY LIMITED PARTNERSHIP
Landlord
AND
COMPELLENT TECHNOLOGIES, INC.
Tenant
AT
Lake Smetana Business Center
7615 Smetana Lane
Eden Prairie, Minnesota

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
INDEX

          § Section     Page    
1. Basic Lease Terms and Definitions
    1  
2. Premises
    2  
3. Use
    2  
4. Term; Possession
    2  
5. Rent
    2  
6. Operating Expenses
    2  
7. Services; Utilities
    3  
8. Insurance; Waivers; Indemnification
    3  
9. Maintenance and Repairs
    4  
10. Compliance
    4  
11. Signs
    5  
12. Alterations
    5  
13. Mechanics’ Liens
    5  
14. Right of Entry
    5  
15. Damage by Fire or Other Casualty
    6  
16. Condemnation
    6  
17. Quiet Enjoyment
    6  
18. Assignment and Subletting
    6  
19. Subordination; Mortgagee’s Rights
    7  
20. Tenant’s Certificate; Financial Information
    7  
21. Surrender
    7  
22. Defaults — Remedies
    8  
23. Tenant’s Authority
    9  
24. Liability of Landlord
    9  
25. Miscellaneous
    9  
26. Notices
    10  
27. Security Deposit
    10  
28. Parking
    10  
29. Satellite Dish Antenna
    10  
30. Extension Option
    10  
31. Right of First Offer
    12  

i



--------------------------------------------------------------------------------



 



          THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and COMPELLENT
TECHNOLOGIES, INC., a corporation organized under the laws of Delaware
(“Tenant”), and is dated as of the date on which this Lease has been fully
executed by Landlord and Tenant.

1.   Basic Lease Terms and Definitions.

  (a)   Premises: As shown on Exhibit “A”, consisting of approximately 73,000
rentable square feet.     (b)   Building: Approximately 93,444 rentable square
feet
Address: 7615 Smetana Lane, Eden Prairie, Minnesota 55344     (c)   Term:
39 months.     (d)   Commencement Date: December 1, 2010.     (e)   Expiration
Date: The last day of the Term.     (f)   Minimum Annual Rent: Payable in
monthly installments as follows:

                          Months   Rent PSF   Annual   Monthly
1-12*
  $ 8.00 *   $ 584,000.04 *   $ 48,666.67 *
13-24
    8.24       601,520.04       50,126.67  
25-36
    8.49       619,770.00       51,647.50  
37-39
    8.74       638,019.96       53,168.33  

 

*   The foregoing notwithstanding Minimum Annual Rent, but not Operating Expense
payments, shall be abated for the first 2 months of the Term. Should this Lease
or Tenant’s right to possess the Premises be terminated on account of a Tenant
default, Landlord shall be entitled to recover from Tenant (in addition to all
other rights and remedies available to Landlord) all abated Minimum Annual Rent.
Landlord’s management fee shall not be reduced on account of the abatement in
Minimum Annual Rent, and the Minimum Annual Rent abatement shall be disregarded
for purposes of calculating any management fee based on a percentage of rental
revenues.

  (g)   Annual Operating Expenses: $378,140.04, payable in monthly installments
of $31,511.67, subject to adjustment as provided in this Lease.     (h)  
Tenant’s Share: 78.12% (also see Definitions)     (i)   Use: General office and
warehouse, provided that the office space shall not exceed that permitted by
applicable zoning.     (j)   Security Deposit: None     (k)   Addresses For
Notices:

             
Landlord:
  Liberty Property Limited Partnership
10400 Viking Drive, Suite 130
Eden Prairie, MN 55344
Attention: Vice President/City Manager   Tenant:   Compellent Technologies, Inc.
7625 Smetana Lane
Eden Prairie, MN 55344

  (l)   Guarantor: N/A     (m)   Additional Defined Terms: See Rider 1 for the
definitions of other capitalized terms.     (n)   Contents: The following are
attached to and made a part of this Lease:

             
 
  Rider 1 – Additional Definitions   Exhibits:   “A” – Plan showing Premises
 
          “B” – Building Rules
 
          “C” – Estoppel Certificate Form

1.



--------------------------------------------------------------------------------



 



2. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the right in common with others to use the Common Areas.
Tenant accepts the Premises, Building and Common Areas “AS IS”, without relying
on any representation, covenant or warranty by Landlord other than as expressly
set forth in this Lease. Landlord and Tenant (a) acknowledge that all square
foot measurements are approximate and (b) stipulate and agree to the rentable
square footages set forth in Sections 1(a) and (b) above for all purposes with
respect to this Lease.
3. Use. Tenant shall occupy and use the Premises only for the Use specified in
Section 1 above. Tenant shall not permit any conduct or condition which may
endanger, disturb or otherwise interfere with any other Building occupant’s
normal operations or with the management of the Building. Tenant shall not use
or permit the use of any portion of the Property for outdoor storage or
installations outside of the Premises. Tenant may use all Common Areas only for
their intended purposes. Landlord shall have the right to control all Common
areas at all times.
4. Term; Possession. The Term of this Lease shall commence on the Commencement
Date and shall end on the Expiration Date, unless sooner terminated in
accordance with this Lease. If Landlord is delayed in delivering possession of
all or any portion of the Premises to Tenant as of the Commencement Date, Tenant
will take possession on the date Landlord delivers possession, which date will
then become the Commencement Date (and the Expiration Date will be extended so
that the length of the Term remains unaffected by such delay). Landlord shall
not be liable for any loss or damage to Tenant resulting from any delay in
delivering possession due to circumstances outside of Landlord’s reasonable
control.
5. Rent. Tenant agrees to pay to Landlord, without demand, deduction or offset,
Minimum Annual Rent and Annual Operating Expenses for the Term. Tenant shall pay
the Monthly Rent, in advance, on the first day of each calendar month during the
Term, at Landlord’s address designated in Section 1 above unless Landlord
designates otherwise; provided that Monthly Rent for the first full month shall
be paid at the signing of this Lease. If the Commencement Date is not the first
day of the month, the Monthly Rent for that partial month shall be apportioned
on a per diem basis and shall be paid on or before the Commencement Date. Tenant
shall pay Landlord a service and handling charge equal to 5% of any Rent not
paid within 5 days after the date due. In addition, any Rent, including such
charge, not paid within 5 days after the due date will bear interest at the
Interest Rate from the date due to the date paid. If any taxes, special
assessments, fees or other charges are imposed against Landlord by any authority
with respect to the Rent, Tenant will pay these amounts to Landlord when due.
6. Operating Expenses. The amount of the Annual Operating Expenses set forth in
Section 1(g) above represents Tenant’s Share of the estimated Operating Expenses
for the calendar year in which the Term commences. Landlord may adjust such
amount from time to time if the estimated Annual Operating Expenses increase or
decrease; Landlord may also invoice Tenant separately from time to time for
Tenant’s Share of any extraordinary or unanticipated Operating Expenses. By
April 30th of each year (and as soon as practical after the expiration or
termination of this Lease or, at Landlord’s option, after a sale of the
Property), Landlord shall provide Tenant with a statement of Operating Expenses
for the preceding calendar year or part thereof. Within 30 days after delivery
of the statement to Tenant, Landlord or Tenant shall pay to the other the amount
of any overpayment or deficiency then due from one to the other or, at
Landlord’s option, Landlord may credit Tenant’s account for any overpayment. If
Tenant does not give Landlord notice within 60 days after receiving Landlord’s
statement that Tenant disagrees with the statement and specifying the items and
amounts in dispute, Tenant shall be deemed to have waived the right to contest
the statement. During the period that is 60 days following Tenant’s receipt of
Landlord’s annual reconciliation statement, Tenant shall be entitled at any
reasonable time during regular business hours, after giving to Landlord at least
5 business days prior written notice, to inspect in Landlord’s business office
all Landlord’s records necessary to satisfy itself that all charges have been
correctly allocated to Tenant for the calendar year immediately preceding the
year during which such notice is given, and to obtain an audit thereof by an
independent certified public accountant (selected by Tenant with Landlord’s
written consent, which shall not be withheld unreasonably) to determine the
accuracy of Landlord’s certification of the amount of Operating Expenses charged
Tenant, provided, however, that Tenant shall make all payments of Operating
Expenses without delay, and that Tenant’s obligation to pay such Operating
Expenses shall not be contingent on any such right. Tenant shall be deemed to
have waived its right to contest any component of Operating Expenses to which it
does not object (which objection must contain reasonable supporting detail)
within said 60 day period; provided, however, that if Tenant’s audit discloses
errors in Landlord’s determination of Operating Expenses, Tenant may review or
audit the particular item or items subject to the error for the two (2) previous
years. If following the audit it is determined that Tenant’s liability for
Operating Expenses for any calendar year is less than ninety-five percent (95%)
of that amount which Landlord previously certified to Tenant for such calendar
year, Landlord shall pay to Tenant the cost of such audit (provided, however,
that Landlord shall not be required to pay the cost of any audit based on a
contingency fee or percentage of the amount recovered for Tenant) and regardless
of such percentage Landlord shall refund promptly to Tenant the amount of the
Operating Expenses paid by Tenant for such calendar year which exceeds the
amount for which Tenant actually is liable, as determined following such audit
(nothing herein shall be deemed to prevent Landlord from disputing the results
of any audit conducted on behalf of Tenant). If the audit determines that
Tenant’s liability for Operating Expenses is more than the amount which Landlord
previously certified to Tenant for such calendar year, Tenant shall promptly pay
to Landlord (net of the cost to Tenant of the audit) the amount of the Operating
Expenses underpaid by Tenant, as determined following such audit. Except as
provided above, Tenant shall bear the total cost of any inspection or audit
performed by or for Tenant. Tenant shall keep, and shall cause Tenant’s auditor
to keep, the results of such audit or inspection

2.



--------------------------------------------------------------------------------



 



confidential. Landlord’s and Tenant’s obligation to pay any overpayment or
deficiency due the other pursuant to this Section shall survive the expiration
or termination of this Lease. Notwithstanding any other provision of this Lease
to the contrary, Landlord may, in its reasonable discretion, determine from time
to time the method of computing and allocating Operating Expenses, including the
method of allocating Operating Expenses to various types of space within the
Building to reflect any disparate levels of services provided to different types
of space.
Tenant shall not initiate any action to reduce or contest real estate taxes on
the Property. However, Landlord agrees to initiate such an action upon
Landlord’s reasonable determination that the assessor has overvalued the
Property, and that a contest is likely to be successful. If Tenant so requests,
Landlord agrees to consult with and cooperate with Tenant in evaluating the
merits of initiating a tax contest.
Landlord will, at the request of Tenant, consult with Tenant regarding the level
of services to be provided by Landlord and standard of maintenance to be
observed by Landlord with a view toward managing and controlling Operating
Expenses in a reasonable and prudent manner consistent with the standards
observed with respect to comparable buildings in the southwest suburban
submarket of the Minneapolis/St. Paul metropolitan area. In no event shall
Landlord be obligated to reduce standards of maintenance below those appropriate
and necessary to maintain the Property in good condition and repair, consistent
with the maintenance standards prevailing among comparable buildings.
7. Services; Utilities. Tenant shall pay for water, sewer, gas, electricity,
heating, ventilation and air conditioning and any other utilities or services
supplied to the Premises. Except to the extent Landlord elects to provide any
such services and invoice Tenant for the cost or include the cost in Operating
Expenses, Tenant shall obtain service in its own name and timely pay all charges
directly to the provider. If Tenant requests, and if Landlord is able to
furnish, services in addition to those identified above, Tenant shall pay
Landlord’s reasonable charge for such supplemental services. Landlord shall not
be responsible or liable for any interruption in such services, nor shall such
interruption affect the continuation or validity of this Lease. Landlord shall
have the exclusive right to select, and to change, the companies providing the
foregoing services to the Building or Premises. Tenant will directly contract
with the service provider for trash removal, janitorial services and
telecommunications services. The companies providing these services to Tenant
shall be subject to Landlord’s reasonable approval, which approval shall not be
unreasonably withheld. Any wiring, cabling or other equipment necessary to
connect Tenant’s telecommunications equipment shall be Tenant’s responsibility,
and shall be installed in a manner approved by Landlord, which approval shall
not be unreasonably withheld. In the event Tenant’s consumption of any utility
or other service included in Operating Expenses is excessive when compared with
other occupants of the Property, Landlord may invoice Tenant separately for, and
Tenant shall pay on demand, the cost of Tenant’s excessive consumption, as
reasonably determined by Landlord.
8. Insurance; Waivers; Indemnification.
     (a) Landlord shall maintain insurance against loss or damage to the
Building or the Property with coverage for perils as set forth under the “Causes
of Loss-Special Form” or equivalent property insurance policy in an amount equal
to the full insurable replacement cost of the Building (excluding coverage of
Tenant’s personal property and any Alterations by Tenant), and such other
insurance, including rent loss coverage, as Landlord may reasonably deem
appropriate or as any Mortgagee may require.
     (b) Tenant, at its expense, shall keep in effect commercial general
liability insurance, including blanket contractual liability insurance, covering
Tenant’s use of the Property, with such coverages and limits of liability as
Landlord may reasonably require, but not less than a $1,000,000 combined single
limit with a $3,000,000 general aggregate limit (which general aggregate limit
may be satisfied by an umbrella liability policy) for bodily injury or property
damage; however, such limits shall not limit Tenant’s liability hereunder. The
policy shall name Landlord, Liberty Property Trust and any other associated or
affiliated entity as their interests may appear and at Landlord’s request, any
Mortgagee(s), as additional insureds, shall be written on an “occurrence” basis
and not on a “claims made” basis and shall be endorsed to provide that it is
primary to and not contributory to any policies carried by Landlord and to
provide that it shall not be cancelable or reduced without at least 30 days
prior notice to Landlord. The insurer shall be authorized to issue such
insurance, licensed to do business and admitted in the state in which the
Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.
     (c) Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by a
standard “Causes of Loss-Special Form” property insurance policy with, in the
case of Tenant, such endorsements and additional coverages as are considered
good business practice in Tenant’s business, even if such loss or damage shall
be brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord shall not be effective with respect
to Tenant’s liability described in Sections 9(b) and 10(d) below. This waiver
and release is effective regardless of whether the releasing party actually
maintains the insurance described above in this subsection and is not limited to
the amount of insurance

3.



--------------------------------------------------------------------------------



 



actually carried, or to the actual proceeds received after a loss. Each party
shall have its insurance company that issues its property coverage waive any
rights of subrogation, and shall have the insurance company include an
endorsement acknowledging this waiver, if necessary. Tenant assumes all risk of
damage of Tenant’s property within the Property, including any loss or damage
caused by water leakage, fire, windstorm, explosion, theft, act of any other
tenant, or other cause.
     (d) Tenant shall not be permitted to satisfy any of its insurance
obligations set forth in this Lease through any self-insurance or self-insured
retention in excess of $25,000.
     (e) Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted against, imposed
upon, or incurred by Landlord or its Agents and arising out of or in connection
with loss of life, personal injury or damage to property in or about the
Premises or arising out of the occupancy or use of the Property by Tenant or its
Agents or occasioned wholly or in part by any act or omission of Tenant or its
Agents, whether prior to, during or after the Term. Tenant’s obligations
pursuant to this subsection shall survive the expiration or termination of this
Lease. Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Tenant or its Agents, Landlord will
indemnify, defend, and hold harmless Tenant from and against any and all claims,
actions, damages, liability and expense (including reasonable fees of attorneys)
which may be asserted against, imposed upon, or incurred by Tenant and arising
out of or in connection with loss of life, personal injury or damage to property
in or about the Property to the extent occasioned wholly or in part by any
negligence or willful misconduct of Landlord or its Agents, whether prior to,
during or after the Term. Landlord’s obligations pursuant to this subsection
shall survive the expiration or termination of this Lease.
9. Maintenance and Repairs.
     (a) Landlord shall Maintain the Building, including the Premises, the
Common Areas, the Building Systems and any other improvements owned by Landlord
located on the Property. If Tenant becomes aware of any condition that is
Landlord’s responsibility to repair, Tenant shall promptly notify Landlord of
the condition. The foregoing notwithstanding, at Landlord’s option Tenant shall
be solely responsible for the Maintenance of any HVAC unit and related equipment
serving any computer, server, or similar specialized space within the Premises.
In such event, Tenant shall enter into a maintenance contract reasonably
acceptable to Landlord with a vendor reasonably acceptable to Landlord. Landlord
shall not be liable for any loss or damage to Tenant resulting from any
interruption in such service.
     (b) Tenant at its sole expense shall keep the Premises in a neat and
orderly condition. Tenant is responsible at Tenant’s expense to provide trash
removal and janitorial services in and to the Premises. Tenant shall ensure that
its janitorial service provider shall clean and maintain the Premises to the
standards prevailing for comparable buildings in the southwest suburban
Minneapolis market. Tenant’s janitorial service provider shall comply with
Landlord’s standard vendor insurance requirements, and provide Landlord a
certificate of insurance evidencing the same. Alterations, repairs and
replacements to the Property, including the Premises, made necessary because of
Tenant’s Alterations or installations, any use or circumstances special or
particular to Tenant, or any act or omission of Tenant or its Agents shall be
made at the sole expense of Tenant to the extent not covered by any applicable
insurance proceeds paid to Landlord.
10. Compliance.
     (a) Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to the Premises or Tenant’s use or occupancy. Tenant
will pay any taxes or other charges by any authority on Tenant’s property or
trade fixtures or relating to Tenant’s use of the Premises. Neither Tenant nor
its Agents shall use the Premises in any manner that under any Law would require
Landlord to make any Alteration to or in the Building or Common Areas (without
limiting the foregoing, Tenant shall not use the Premises in any manner that
would cause the Premises or the Property to be deemed a “place of public
accommodation” under the ADA if such use would require any such Alteration).
Tenant shall be responsible for compliance with the ADA, and any other Laws
regarding accessibility, with respect to the Premises.
     (b) Tenant will comply, and will cause its Agents to comply, with the
Building Rules.
     (c) Tenant agrees not to do anything or fail to do anything which will
increase the cost of Landlord’s insurance or which will prevent Landlord from
procuring policies (including public liability) from companies and in a form
satisfactory to Landlord. If any breach of the preceding sentence by Tenant
causes the rate of fire or other insurance to be increased, Tenant shall pay the
amount of such increase as additional Rent within 30 days after being billed.
     (d) Tenant agrees that (i) no activity will be conducted on the Premises
that will use or produce any Hazardous Materials, except for activities which
are part of the ordinary course of Tenant’s business and are conducted in
accordance with all Environmental Laws (“Permitted Activities”); (ii) the
Premises will not be used for storage of any Hazardous Materials,

4.



--------------------------------------------------------------------------------



 



except for materials used in the Permitted Activities which are properly stored
in a manner and location complying with all Environmental Laws; (iii) no portion
of the Premises or Property will be used by Tenant or Tenant’s Agents for
disposal of Hazardous Materials; (iv) Tenant will deliver to Landlord copies of
all Material Safety Data Sheets and other written information prepared by
manufacturers, importers or suppliers of any chemical; and (v) Tenant will
immediately notify Landlord of any violation by Tenant or Tenant’s Agents of any
Environmental Laws or the release or suspected release of Hazardous Materials
in, under or about the Premises, and Tenant shall immediately deliver to
Landlord a copy of any notice, filing or permit sent or received by Tenant with
respect to the foregoing. If at any time during or after the Term, any portion
of the Property is found to be contaminated by Tenant or Tenant’s Agents or
subject to conditions prohibited in this Lease caused by Tenant or Tenant’s
Agents, Tenant will indemnify, defend and hold Landlord harmless from all
claims, demands, actions, liabilities, costs, expenses, attorneys’ fees, damages
and obligations of any nature arising from or as a result thereof, and Landlord
shall have the right to direct remediation activities, all of which shall be
performed at Tenant’s cost. Tenant’s obligations pursuant to this subsection
shall survive the expiration or termination of this Lease.
11. Signs. Except as expressly permitted in this Section, Tenant shall not place
any signs on the Property without the prior consent of Landlord, other than
signs that are located wholly within the interior of the Premises and not
visible from the exterior of the Premises. Tenant may install signage on the
exterior of the Building and on the Building monument sign. The design, size and
location of Tenant’s signage shall be consistent with Landlord’s sign criteria
and otherwise subject to Landlord’s approval, which approval shall not be
unreasonably withheld. All Tenant signage shall be installed and maintained at
Tenant’s sole cost and expense and must comply with all Laws. Tenant shall
maintain all signs installed by Tenant in good condition. Tenant shall remove
its signs at the termination of this Lease, shall repair any resulting damage,
and shall restore the Property to its condition existing prior to the
installation of Tenant’s signs.
12. Alterations. Except for non-structural Alterations that (i) do not exceed
$25,000 in the aggregate, (ii) are not visible from the exterior of the
Premises, (iii) do not affect any Building System or the structural strength of
the Building, (iv) do not require penetrations into the floor, ceiling or walls,
and (v) do not require work within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld. With respect to any Alterations made by or on behalf of
Tenant (whether or not the Alteration requires Landlord’s consent): (i) not less
than 10 days prior to commencing any Alteration, Tenant shall deliver to
Landlord the plans, specifications and necessary permits for the Alteration,
together with certificates evidencing that Tenant’s contractors and
subcontractors have adequate insurance coverage naming Landlord, Liberty
Property Trust and any other associated or affiliated entity as their interests
may appear as additional insureds, (ii) Tenant shall obtain Landlord’s prior
written approval of any contractor or subcontractor, (iii) the Alteration shall
be constructed with new materials, in a good and workmanlike manner, and in
compliance with all Laws and the plans and specifications delivered to, and, if
required above, approved by Landlord, (iv) Tenant shall pay Landlord all
reasonable out-of-pocket costs and expenses incurred to third party engineers or
architects in connection with Landlord’s review of Tenant’s plans and
specifications, and of any supervision or inspection of the construction
Landlord deems necessary, and (v) upon Landlord’s request Tenant shall, prior to
commencing any Alteration, provide Landlord reasonable security against liens
arising out of such construction. Any Alteration by Tenant shall be the property
of Tenant until the expiration or termination of this Lease; at that time
without payment by Landlord the Alteration shall remain on the Property and
become the property of Landlord unless Landlord gives notice to Tenant to remove
it, in which event Tenant will remove it, will repair any resulting damage and
will restore the Premises to the condition existing prior to Tenant’s
Alteration. At Tenant’s request prior to Tenant making any Alterations, Landlord
will notify Tenant whether Tenant is required to remove the Alterations at the
expiration or termination of this Lease. Tenant may install its trade fixtures,
furniture and equipment in the Premises, provided that the installation and
removal of them will not affect any structural portion of the Property, any
Building System or any other equipment or facilities serving the Building or any
occupant.
13. Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant. Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien. Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding or otherwise within 15 days after Tenant has
notice that the lien or claim is filed regardless of the validity of such lien
or claim.
14. Right of Entry. Tenant shall permit Landlord and its Agents to enter the
Premises at all reasonable times following reasonable notice (except in an
emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 12 months of the Term, to exhibit the Premises to any
prospective tenant (Landlord will provide Tenant not less than 24 hours notice
prior to any showings). Landlord will make reasonable efforts not to
inconvenience Tenant in exercising such rights, but Landlord shall not be liable
for any interference with Tenant’s occupancy resulting from Landlord’s entry.
Notices under this Section may be given by telephone or other informal means.

5.



--------------------------------------------------------------------------------



 



15. Damage by Fire or Other Casualty. If the Premises or Common Areas shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of Tenant.
Landlord shall notify Tenant, within 30 days after the date of the casualty, if
Landlord anticipates that the restoration will take more than 180 days from the
date of the casualty to complete; in such event, either Landlord or Tenant
(unless the damage was caused by Tenant) may terminate this Lease effective as
of the date of casualty by giving notice to the other within 10 days after
Landlord’s notice. If a casualty occurs during the last 12 months of the Term,
Landlord may terminate this Lease unless Tenant has the right to extend the Term
for at least 3 more years and does so within 30 days after the date of the
casualty. Moreover, Landlord may terminate this Lease if the loss is not covered
by the insurance required to be maintained by Landlord under this Lease. Tenant
will receive an abatement of Minimum Annual Rent and Annual Operating Expenses
to the extent the Premises are rendered untenantable as a result of the
casualty.
16. Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Landlord’s and Tenant’s
opinion for the reasonable operation of Tenant’s business, or (c) any of the
Property is Taken, and, in Landlord’s opinion, it would be impractical or the
condemnation proceeds are insufficient to restore the remainder, then this Lease
shall terminate as of the date the condemning authority takes possession. If
this Lease is not terminated, Landlord shall restore the Building to a condition
as near as reasonably possible to the condition prior to the Taking, the Minimum
Annual Rent shall be abated for the period of time all or a part of the Premises
is untenantable in proportion to the square foot area untenantable, and this
Lease shall be amended appropriately. The compensation awarded for a Taking
shall belong to Landlord. Except for any relocation benefits to which Tenant may
be entitled, Tenant hereby assigns all claims against the condemning authority
to Landlord, including, but not limited to, any claim relating to Tenant’s
leasehold estate.
17. Quiet Enjoyment. Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.
18. Assignment and Subletting.
     (a) Except as provided in Section (b) below, Tenant shall not enter into
nor permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld. Without
limitation, Tenant agrees that Landlord’s consent shall not be considered
unreasonably withheld if (i) the business, business reputation, or
creditworthiness of the proposed transferee is unacceptable to Landlord in
Landlord’s reasonable discretion, (ii) Landlord or an affiliate of Landlord has
comparable space available for lease by the proposed transferee or (iii) Tenant
is in default under this Lease beyond any applicable cure period or any act or
omission has occurred which would constitute a default with the giving of notice
and/or the passage of time. A consent to one Transfer shall not be deemed to be
a consent to any subsequent Transfer. In no event shall any Transfer relieve
Tenant from any obligation under this Lease. Landlord’s acceptance of Rent from
any person shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any Transfer. Any Transfer not in conformity
with this Section 18 shall be void at the option of Landlord.
     (b) Landlord’s consent shall not be required in the event of any Transfer
by Tenant to an Affiliate provided that (i) the Affiliate has a tangible net
worth at least equal to that of Tenant as of the date of this Lease, (ii) Tenant
provides Landlord notice of the Transfer at least 5 business days prior to the
effective date, together with current financial statements of the Affiliate
Certified by an executive officer of the Affiliate, and (iii) in the case of an
assignment or sublease, Tenant delivers to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the Affiliate, together
with a certificate of insurance evidencing the Affiliate’s compliance with the
insurance requirements of Tenant under this Lease.
     (c) The provisions of subsection (a) above notwithstanding, if Tenant
proposes to Transfer all of the Premises (other than to an Affiliate), Landlord
may terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition. If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition. If this
Lease is not so terminated or amended, Tenant shall pay to Landlord, immediately
upon receipt, 50% of the excess of (i) all compensation received by Tenant for
the Transfer (net of all reasonable leasing costs incurred by Tenant in
connection with such assignment or subletting, including, but not limited to,
marketing costs, attorneys’ fees, leasing commissions, leasehold improvements
and tenant inducements) over (ii) the Rent allocable to the Premises
transferred.
     (d) If Tenant requests Landlord’s consent to a Transfer, Tenant shall
provide Landlord, at least 10 business days prior to the proposed Transfer,
current financial statements of the transferee certified by an executive officer
of the transferee, a complete copy of the proposed Transfer documents, and any
other information Landlord reasonably requests. Immediately following any
approved assignment or sublease, Tenant shall deliver to Landlord an assumption
agreement reasonably acceptable

6.



--------------------------------------------------------------------------------



 



to Landlord executed by Tenant and the transferee, together with a certificate
of insurance evidencing the transferee’s compliance with the insurance
requirements of Tenant under this Lease. Tenant agrees to reimburse Landlord for
reasonable attorneys’ fees in connection with the documentation of any Transfer
for which Landlord’s consent is requested.
19. Subordination; Mortgagee’s Rights.
     (a) Tenant accepts this Lease subject and subordinate to any Mortgage now
or in the future affecting the Premises, provided that Tenant’s right of
possession of the Premises shall not be disturbed by the Mortgagee so long as
Tenant is not in default under this Lease. This clause shall be self-operative,
but within 10 days after request, Tenant shall execute and deliver any further
instruments confirming the subordination of this Lease and any further
instruments of attornment that the Mortgagee may reasonably request. However,
any Mortgagee may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by giving notice to Tenant, and this Lease shall then be
deemed prior to such Mortgage without regard to their respective dates of
execution and delivery; provided that such subordination shall not affect any
Mortgagee’s rights with respect to condemnation awards, casualty insurance
proceeds, intervening liens or any right which shall arise between the recording
of such Mortgage and the execution of this Lease.
     (b) No Mortgagee shall be (i) liable for any act or omission of a prior
landlord, (ii) subject to any rental offsets or defenses against a prior
landlord, (iii) bound by any amendment of this Lease made without its written
consent, or (iv) bound by payment of Monthly Rent more than one month in advance
or liable for any other funds paid by Tenant to Landlord unless such funds
actually have been transferred to the Mortgagee by Landlord.
     (c) The provisions of Sections 15 and 16 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.
20. Tenant’s Certificate; Financial Information. Within 10 days after Landlord’s
request from time to time, (a) Tenant shall execute, acknowledge and deliver to
Landlord, for the benefit of Landlord, Mortgagee, any prospective Mortgagee, and
any prospective purchaser of Landlord’s interest in the Property, an estoppel
certificate in the form of attached Exhibit “C” (or other form requested by
Landlord), modified as necessary to accurately state the facts represented, and
(b) Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective
Mortgagee and/or prospective purchaser reasonably requested financial
information.
21. Surrender.
     (a) On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease. Prior to the expiration or
termination of this Lease, Tenant shall remove from the Property all furniture,
trade fixtures, equipment, non-electrical wiring and cabling (unless Landlord
directs Tenant otherwise), and all other personal property installed by Tenant
or its assignees or subtenants. Tenant shall repair any damage resulting from
such removal and shall restore the Property to good order and condition. Any of
Tenant’s personal property not removed as required shall be deemed abandoned,
and Landlord, at Tenant’s expense, may remove, store, sell or otherwise dispose
of such property in such manner as Landlord may see fit and/or Landlord may
retain such property or sale proceeds as its property. If Tenant does not return
possession of the Premises to Landlord in the condition required under this
Lease, Tenant shall pay Landlord all resulting damages Landlord may suffer. At
Tenant’s request, Landlord will do a walkthrough of the Premises with Tenant
approximately 30 days prior to the expiration of the Lease in order to identify
(i) the items that Tenant is required to remove and (ii) Tenant’s repair and
restoration obligations.
     (b) If Tenant remains in possession of the Premises after the expiration or
termination of this Lease, Tenant’s occupancy of the Premises shall be that of a
tenancy at will. Tenant’s occupancy during any holdover period shall otherwise
be subject to the provisions of this Lease (unless clearly inapplicable), except
that the Monthly Rent shall be 150% of the Monthly Rent payable for the last
full month immediately preceding the holdover. No holdover or payment by Tenant
after the expiration or termination of this Lease shall operate to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. Any provision in this Lease to the contrary
notwithstanding, any holdover by Tenant shall constitute a default on the part
of Tenant under this Lease entitling Landlord to exercise, without obligation to
provide Tenant any notice or cure period, all of the remedies available to
Landlord in the event of a Tenant default, and, if Tenant holds over for more
than 30 days without Landlord’s consent, Tenant shall be liable for all damages,
including consequential damages, that Landlord suffers as a result of the
holdover.

7.



--------------------------------------------------------------------------------



 



22. Defaults — Remedies.
     (a) It shall be an Event of Default:
          (i) If Tenant does not pay in full when due any and all Rent and,
except as provided in Section 22(c) below, Tenant fails to cure such default on
or before the date that is 5 days after Landlord gives Tenant written notice of
default;
          (ii) If Tenant enters into or permits any Transfer in violation of
Section 18 above;
          (iii) If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease, and, except as provided in Section 22(c) below,
Tenant fails to cure the default on or before the date that is 30 days after
Landlord gives Tenant notice of default; provided, however, if the default
cannot reasonably be cured within 30 days following Landlord’s giving of notice,
Tenant shall be afforded additional reasonable time (not to exceed 60 days
following Landlord’s notice) to cure the default if Tenant begins to cure the
default within 30 days following Landlord’s notice and continues diligently in
good faith to completely cure the default; or
          (iv) If Tenant becomes insolvent or makes a general assignment for the
benefit of creditors or offers a settlement to creditors, or if a petition in
bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other
proceeding for the appointment of a receiver for any of Tenant’s assets is
commenced, or if any of the real or personal property of Tenant shall be levied
upon; provided that any proceeding brought by anyone other than Landlord or
Tenant under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than 60 consecutive days.
     (b) If an Event of Default occurs, Landlord shall have the following rights
and remedies:
          (i) Landlord, without any obligation to do so, may elect to cure the
default on behalf of Tenant, in which event Tenant shall reimburse Landlord upon
demand for any sums paid or costs incurred by Landlord (together with an
administrative fee of 15% thereof) in curing the default, plus interest at the
Interest Rate from the respective dates of Landlord’s incurring such costs,
which sums and costs together with interest at the Interest Rate shall be deemed
additional Rent;
          (ii) To enter and repossess the Premises, by breaking open locked
doors if necessary, and remove all persons and all or any property, by action at
law or otherwise, without being liable for prosecution or damages. Landlord may,
at Landlord’s option, make Alterations and repairs in order to relet the
Premises and relet all or any part(s) of the Premises for Tenant’s account.
Tenant agrees to pay to Landlord on demand any deficiency (taking into account
all costs incurred by Landlord) that may arise by reason of such reletting. In
the event of reletting without termination of this Lease, Landlord may at any
time thereafter elect to terminate this Lease for such previous breach;
          (iii) To accelerate the whole or any part of the Rent for the balance
of the Term, and declare the same to be immediately due and payable; and
          (iv) To terminate this Lease and the Term without any right on the
part of Tenant to save the forfeiture by payment of any sum due or by other
performance of any condition, term or covenant broken.
     (c) Any provision to the contrary in this Section 22 notwithstanding,
(i) Landlord shall not be required to give Tenant the notice and opportunity to
cure provided in Section 22(a) above more than twice in any consecutive
12-month-period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Section 22(b) if Tenant fails to comply with the provisions of
Sections 13, 20 or 27 or in an emergency.
     (d) If (i) Landlord shall be in default of any of its maintenance and
repair obligations under this Lease or shall fail to provide any of the services
to be provided by Landlord under this Lease, and (ii) such default prevents
Tenant from using and occupying the Premises for the conduct of Tenant’s
business therein, and (iii) Tenant gives Landlord written notice specifying the
nature of the default and specifying that Tenant intends to exercise its
self-help rights under this subsection, and (iv) Landlord fails to cure such
default within 30 days after Landlord receives Tenant’s notice (or within such
reasonable additional time as may be necessary to cure such default provided
Landlord commences such cure within said period and thereafter diligently
prosecutes such cure to completion), then Tenant may, without any obligation to
do so, cure such default on behalf of Landlord. Landlord shall reimburse Tenant
within 30 days of demand for any reasonable out-of-pocket sums paid or costs
incurred by Tenant in curing such default (“Tenant’s Cost of Cure”), which
demand shall be accompanied by invoices or other reasonable documentation
evidencing amounts incurred by Tenant. To the extent Tenant’s Cost of Cure
include items

8.



--------------------------------------------------------------------------------



 



properly includable in Operating Expenses, Landlord may include in Operating
Expenses such amounts reimbursed by Landlord, but only to the extent of the
amount the repair or service would have cost Landlord had Landlord or its vendor
performed it.
     (e) No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach. Efforts by Landlord to mitigate the
damages caused by Tenant’s default shall not constitute a waiver of Landlord’s
right to recover damages hereunder. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of Rent
due, or Landlord’s right to pursue any other available remedy.
     (f) If either party commences an action against the other party arising out
of or in connection with this Lease, the prevailing party shall be entitled to
have and recover from the other party attorneys’ fees, costs of suit,
investigation expenses and discovery costs, including costs of appeal.
     (g) Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease.
23. Tenant’s Authority. Tenant represents and warrants to Landlord that:
(a) Tenant is duly formed, validly existing and in good standing under the laws
of the state under which Tenant is organized, and qualified to do business in
the state in which the Property is located, and (b) the person(s) signing this
Lease are duly authorized to execute and deliver this Lease on behalf of Tenant.
24. Liability of Landlord. The word “Landlord” in this Lease includes the
Landlord executing this Lease as well as its successors and assigns, each of
which shall have the same rights, remedies, powers, authorities and privileges
as it would have had it originally signed this Lease as Landlord. Any such
person or entity, whether or not named in this Lease, shall have no liability
under this Lease after it ceases to hold title to the Premises except for
obligations already accrued (and, as to any unapplied portion of Tenant’s
Security Deposit, Landlord shall be relieved of all liability upon transfer of
such portion to its successor in interest). Tenant shall look solely to
Landlord’s successor in interest for the performance of the covenants and
obligations of the Landlord hereunder which subsequently accrue, Landlord shall
not be deemed to be in default under this Lease unless Tenant gives Landlord
notice specifying the default and Landlord fails to cure the default within a
reasonable period following Tenant’s notice. In no event shall Landlord be
liable to Tenant for any loss of business or profits of Tenant or for
consequential, punitive or special damages of any kind. Neither Landlord nor any
principal of Landlord nor any owner of the Property, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Property for the satisfaction of any claim by Tenant against
Landlord.
25. Miscellaneous.
     (a) The captions in this Lease are for convenience only, are not a part of
this Lease and do not in any way define, limit, describe or amplify the terms of
this Lease.
     (b) This Lease represents the entire agreement between the parties hereto
and there are no collateral or oral agreements or understandings between
Landlord and Tenant with respect to the Premises or the Property. No rights,
easements or licenses are acquired in the Property or any land adjacent to the
Property by Tenant by implication or otherwise except as expressly set forth in
this Lease. This Lease shall not be modified in any manner except by an
instrument in writing executed by the parties. The masculine (or neuter) pronoun
and the singular number shall include the masculine, feminine and neuter genders
and the singular and plural number. The word “including” followed by any
specific item(s) is deemed to refer to examples rather than to be words of
limitation. The word “person” includes a natural person, a partnership, a
corporation, a limited liability company, an association and any other form of
business association or entity. Both parties having participated fully and
equally in the negotiation and preparation of this Lease, this Lease shall not
be more strictly construed, nor any ambiguities in this Lease resolved, against
either Landlord or Tenant.
     (c) Each covenant, agreement, obligation, term, condition or other
provision contained in this Lease shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.

9.



--------------------------------------------------------------------------------



 



     (d) If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein. This Lease shall be construed and
enforced in accordance with the laws of the state in which the Property is
located.
     (e) This Lease shall be binding upon and inure to the benefit of Landlord
and Tenant and their respective heirs, personal representatives and permitted
successors and assigns. All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.
     (f) Tenant shall not record this Lease or any memorandum without Landlord’s
prior consent.
26. Notices. Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord. Each notice or other communication shall be deemed given if sent by
prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid or in any other manner, with delivery in any case
evidenced by a receipt, and shall be deemed to have been given on the day of
actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.
27. Security Deposit. [Intentionally Omitted.]
28. Parking. Tenant shall be entitled to the use of 275 parking spaces at the
Property without charge. Tenant shall not utilize parking in excess of that
afforded Tenant in this Lease.
29. Satellite Dish Antenna. Tenant shall have the right to install, maintain and
repair a satellite dish antenna (the “Antenna”) on the roof of the Building
under and subject to the following conditions:
     (a) Tenant shall obtain all necessary approvals and comply with all Laws.
Tenant shall take all necessary steps to prevent the Antenna from interfering
with the equipment of any other tenant or occupant of the Building.
     (b) Tenant shall obtain Landlord’s prior approval of the location of the
Antenna and of the specifications for the Antenna. Tenant agrees to consult with
Landlord’s roofing contractor prior to installation and strictly to comply with
the roofing contractor’s recommendations and requirements. Tenant shall pay all
costs incurred by Landlord in connection with the Antenna including without
limitation all architectural, engineering, contractors’ and legal fees.
     (c) At least 3 business days prior to installation, Tenant shall notify
Landlord of the date and time of the installation. Tenant shall install the
Antenna only if Landlord is present with Tenant at the installation.
     (d) Tenant shall maintain the Antenna in a safe, good and orderly
condition. The installation, maintenance, repair and removal of the Antenna
shall be performed at Tenant’s sole expense in a manner which will not impair
the integrity of, damage or adversely affect the warranty applicable to, the
roof or any other portion of the Property. Tenant’s contractor shall comply with
Landlord’s standard insurance requirements, and provide Landlord a certificate
of insurance evidencing the same prior to any installation, maintenance, repair
or removal of the Antenna(e). No later than the expiration or sooner termination
of the Term, at Tenant’s sole expense, Tenant shall remove the Antenna and
repair any resulting damage.
     (e) Tenant’s indemnification of Landlord pursuant to Section 8 of this
lease also applies to the Antenna and Tenant’s use of any portion of the
Property therefor. Without limiting the foregoing, Tenant solely shall be
responsible for any damages or injury caused by or in any way relating to the
Antenna, including, but not limited to, damage or injury caused by reason of the
Antenna collapsing or being blown from the roof.
30. Extension Option. Provided that there then exists no Event of Default by
Tenant under this Lease, Tenant shall have the right and option to extend the
Term of this Lease for one extension term of 5 years. Such option must be
exercised, if at all, by giving Landlord prior written notice, not earlier than
18 months, and not later than one year in advance (the “Exercise Deadline”) of
the expiration date of the then current lease Term, of Tenant’s election to
extend the lease Term; it being agreed that time is of the essence. The
extension Term shall be under the same terms and conditions as provided in the
Lease except as follows:
     (a) there shall be no further options to extend the Term;

10.



--------------------------------------------------------------------------------



 



     (b) Tenant shall accept the Premises in their “as is” condition, without
any obligation on the part of Landlord to provide any tenant improvements or
tenant improvement allowance; and
     (c) the Minimum Annual Rent for each lease year of the applicable extension
term shall be the “Market Rent” as defined below and determined as follows.
Within 30 days after Landlord receives timely notice from Tenant exercising
Tenant’s extension option, Landlord will give notice to Tenant of its
determination of the Market Rent of the Premises, and Landlord’s determination
will constitute the Market Rent unless Tenant objects by giving Landlord written
notice of objection (including Tenant’s determination of the Market Rent) within
10 days after Tenant’s receipt of Landlord’s determination. If Tenant so
objects, and the parties are unable to agree upon the Market Rent within 30 days
after the Tenant’s objection, then by written notice to the other either party
may demand that Market Rent be determined by the appraisal process set forth
below. If determination by appraisal is demanded, the Market Rent will be
determined by a board consisting of three independent and disinterested
reputable real estate professionals with at least 10 years experience in the
leasing of commercial office space in the Minneapolis St. Paul metropolitan area
(each an “Expert”). Landlord and Tenant will each appoint its respective Expert
within 30 days following the appraisal demand. The third Expert will be
appointed by the first two Experts. If the first two Experts are unable to agree
on a third Expert within 30 days after the appointment of the second Expert,
then the third Expert shall be appointed by any District Court Judge of the
judicial district in which the Property is located. Any Expert so appointed by
the judge shall be a disinterested reputable real estate appraiser with at least
10 years experience in appraising the rental value of commercial office space in
the Minneapolis St. Paul metropolitan area, and shall be a member of the
American Institute of Real Estate Appraisers with the designation of “MAI.” The
Experts shall be instructed to each independently reach their respective
determinations within 45 days of the appointment of the third Expert. If
determinations of at least two of the Experts are identical in amount, that
amount will be determined to be the fair market Minimum Annual Rent. If the
determinations of all three Experts are different in amount, the highest
appraised value will be averaged with the middle value (that average being
referred to as “Sum A”). The lowest appraised value will be averaged with the
middle value (that average being referred to as “Sum B”), and the fair market
Minimum Annual Rent will be determined as follows: (i) if neither Sum A nor Sum
B differs from the middle appraised value by more than 7% of the middle
appraised value, then the fair market Minimum Annual Rent will be the average of
the three appraisals, (ii) if either Sum A or Sum B (but not both) differs from
the middle appraised value by more than 7% of the middle appraised value, then
the fair market Minimum Annual Rent will be the average of the middle appraised
value and the appraised value closer in amount to the middle appraised value,
and (iii) if both Sum A and Sum B differ from the middle appraised value by more
than 7% of the middle appraised value, then the fair market Minimum Annual Rent
will be equal to the middle appraised value. Written notice of the fair market
Minimum Annual Rent as duly determined in accordance with this paragraph shall
be promptly given to Landlord and Tenant and will be binding and conclusive on
them. Each party will bear its own expenses in connection with the appraisal
proceeding (including the Expert appointed by it), and the fees of the third
Expert will be borne equally. If, for any reason, the fair market Minimum Annual
Rent has not been determined at the time of the commencement of the extension
Term, then the fair market Minimum Annual Rent will be the amount set forth in
Landlord’s original determination, and if the determination of the Experts as
provided above indicates that a lesser or greater amount should have been paid
than that which was actually paid, a proper adjustment will be made in a payment
from Landlord to Tenant, or Tenant to Landlord, as the case may be.
For purposes of this Section, “Market Rent” means the net annual rent that a
willing tenant would pay, and a willing lessor would accept, in arms-length,
bona fide negotiations, if the premises at issue were leased to a single tenant
for the period in question under a lease pursuant to which such tenant would not
receive any rental concession, such as rental abatements or “free rent” periods
or rental assumption, inducements or any leasehold improvement allowance, and
otherwise taking into account any other pertinent factors, including, but not
limited to, the net effective annual rates per rentable square foot for leases
of comparable space in comparable buildings recently or then being entered into
in the applicable submarket of the Minneapolis/St. Paul metropolitan area
(“Comparable Rates”). In determining the Market Rent and using Comparable Rates
in connection with such determination, the following factors (and any other
factors then known to be pertinent) shall be considered: the size of the
Premises; the length of the term; permitted use; quality of services provided;
location and/or floor level; definition of rentable area; existing leasehold
improvements; leasehold improvements to be provided by the lessor, whether
directly or by allowance; the quality, age and location of the building;
financial strength of the applicable tenant; rental concessions (such as rental
abatements or “free rent” periods and rent assumptions); inducements; the
respective obligations of the lessor and the tenant, the manner in which the
rents are then subject to escalation and the time the particular rate under
consideration became or will become effective.
Upon the timely exercise of an extension option and determination of the Minimum
Annual Rent for the extension term, at the request of either party the parties
hereto will enter into an appropriate amendment to the Lease incorporating the
terms of the Lease extension.
31. Right of First Offer. In the event any space contiguous to the Premises
(“Offer Space”) becomes available for lease at any time during the Term of this
Lease, and the party, if any, in possession of such Offer Space does not desire
to remain in possession, Landlord shall give Tenant written notice (the “Offer
Notice”) of the availability of such Offer Space and of the proposed Minimum
Annual Rent for such Offer Space (which shall be the then prevailing rate for
comparable space and terms as

11.



--------------------------------------------------------------------------------



 



determined by Landlord in good faith), and Tenant shall have the right, at its
option, to lease such Offer Space on the terms set forth in the Offer Notice
provided Tenant delivers to Landlord written notice exercising its right to
lease such Offer Space within 5 business days of receipt of Landlord’s Offer
Notice. At Landlord’s option, Tenant’s rights hereunder shall be void and of no
force or effect if an Event of Default on the part of Tenant exists at the time
Landlord would otherwise be required to give its Offer Notice, at the time
Tenant exercises its right to lease the Offer Space or at the time Tenant is to
take possession of the Offer Space. If Tenant fails to exercise timely its right
to lease such Offer Space with respect to a particular Offer Notice given by
Landlord, Tenant will have no further right to lease such Offer Space, and this
right of first offer shall terminate. If Tenant elects to exercise its right to
lease such Offer Space, the terms, conditions and covenants applicable to such
Offer Space shall be as set forth in this Lease, except that the Minimum Annual
Rent regarding such space shall be at the then prevailing rate for comparable
space and terms as determined by Landlord and as stated in the Offer Notice, and
the Offer Space shall be delivered to Tenant in an “as is” condition (without
any leasehold improvements or leasehold improvement allowance to be provided by
Landlord). The commencement date for the lease of the Offer Space shall be the
date following the exercise of such option on which the Offer Space is first
made available to Tenant. If Tenant exercises its right to lease the Offer
Space, Landlord and Tenant shall execute and deliver an appropriate amendment to
this Lease adding the Offer Space to the Premises. The rights provided Tenant in
this Section shall be subject to any prior rights of any existing tenant of the
Building. The foregoing offer rights shall not apply to any space in the
Building vacant as of the date this lease is entered into. The foregoing
notwithstanding, Tenant shall have no right to lease any Offer Space unless
(i) Tenant is then occupying the entire Premises, and (ii) at least two (2) full
years remain in the Term hereof following the availability of the Offer Space or
unless Tenant has the right to extend the Term and does so in connection with
its lease of the Offer Space. The rights afforded Tenant in this Section are
personal to Tenant, and shall not extend to any assignee of Tenant or any
subtenant of the Premises. The rights of Tenant under this Section shall not be
severed from the Lease or separately sold, assigned or transferred and will
expire upon the expiration or termination of the Lease.

             
 
  Landlord’s approval:   /s/ [not legible]    
 
     
 
Senior Vice President, Regional Director    

12.



--------------------------------------------------------------------------------



 



Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.
Landlord:
LIBERTY PROPERTY LIMITED PARTNERSHIP
By: Liberty Property Trust, Sole General Partner

                Date signed: By:   /s/ David M. Jellison     12/21/09    Name:  
David M. Jellison        Title:   Vice President/City Manager     

(SIGNATURE LOGO) [c56634c5663412.gif]

              Date signed:   Tenant:    
 
                COMPELLENT TECHNOLOGIES, INC.    
 
           
 
           
Attest:
           
 
           
 
  By:   /s/ John R. Judd    
 
Name:
  Print  
 
Name: John R. Judd    
Title:
  Print   Title CFO    

13.



--------------------------------------------------------------------------------



 



Rider 1 to Lease Agreement
(Multi-Tenant Office)
ADDITIONAL DEFINITIONS
“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.
“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.
“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.
“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.
“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, lobbies, hallways, restrooms, driveways, sidewalks,
parking, loading and landscaped areas.
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
“Event of Default” means a default described in Section 22(a) of this Lease.
“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.
“Interest Rate” means interest at the rate of 1% per month.
“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.
“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.
“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.
“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

Page 1 of 2



--------------------------------------------------------------------------------



 



“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.
“Operating Expenses” means all costs, charges and expenses incurred or charged
by Landlord in accordance with Generally Accepted Accounting Principles
(GAAP) in connection with the ownership, operation, maintenance and repair of,
and services provided to, the Property, including, but not limited to, (i) the
charges at standard retail rates for any services provided by Landlord pursuant
to Section 7 of this Lease, (ii) the cost of insurance carried by Landlord
pursuant to Section 8 of this Lease together with the cost of any deductible
paid by Landlord in connection with an insured loss, (iii) Landlord’s cost to
Maintain the Property pursuant to Section 9 of this Lease, (iv) [omitted],
(v) all levies, taxes (including real estate taxes, sales taxes and gross
receipt taxes), assessments, liens, license and permit fees, together with the
reasonable cost of contesting any of the foregoing (but only to the extent of
any reduction if the contest was not approved by Tenant), which are applicable
to the Term, and which are imposed by any authority or under any Law, or
pursuant to any recorded covenants or agreements, upon or with respect to the
Property, or any improvements thereto, or directly upon this Lease or the Rent
or upon amounts payable by any subtenants or other occupants of the Premises, or
against Landlord because of Landlord’s estate or interest in the Property,
(vi) the annual amortization (over their estimated economic useful life or
payback period, whichever is shorter) of the costs (including reasonable
financing charges) of capital improvements or replacements (a) required by any
Laws, (b) made for the purpose of reducing Operating Expenses, or (c) made for
the purpose of directly enhancing the safety of tenants in the Building, (vii) a
management and administrative fee equal to 4% of annual Operating Expenses and
Minimum Annual Rent, and (viii) a tenant service charge. The foregoing
notwithstanding, Operating Expenses will not include: (i) depreciation on the
Building, (ii) financing and refinancing costs (except as provided above),
interest on debt or amortization payments on any mortgage, or rental under any
ground or underlying lease, (iii) leasing commissions, advertising expenses,
tenant improvements or other costs directly related to the leasing of the
Property, (iv) income, excess profits or corporate capital stock tax imposed or
assessed upon Landlord, unless such tax or any similar tax is levied or assessed
in lieu of all or any part of any taxes includable in Operating Expenses above,
(v) costs for the original construction of the Building, costs of correcting
construction defects or costs of correcting legal violations existing as of the
date of this Lease, (vi) contributions to Operating Expense reserves if such
reserves will not be used during the calendar year in which such reserve is
created, (vii) all bad debt loss, rent loss or reserve for bad debt or rent
loss, (viii) interest, amortization or other costs, including legal fees,
associated with any mortgage, loan or refinancing of all or any part of the
Property, (ix) late fees, (x) any and all costs (including legal fees and costs
of lawsuits) associated with the operation of the business of the entity which
constitutes Landlord, or (xi) salaries of Landlord’s employees above the level
of Building manager. Landlord shall have the right to directly perform (by
itself or through an affiliate) any services provided under this Lease provided
that the Landlord’s charges included in Operating Expenses for any such services
shall not exceed competitive market rates for comparable services.
“Property” means the Land, the Building, the Common Areas, and all appurtenances
to them.
“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation
“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or
(iii) any transfer of a controlling interest in Tenant.

2.



--------------------------------------------------------------------------------



 



(GRAPH) [c56634c5663413.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
BUILDING RULES
     1. Any sidewalks, lobbies, passages, and stairways shall not be obstructed
or used by Tenant for any purpose other than ingress and egress from and to the
Premises. Landlord shall in all cases retain the right to control or prevent
access by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, peace or character of the Property.
     2. The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used for any purposes other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith or left in any lobbies, passages, elevators or
stairways.
     3. Tenant shall not impair in any way the fire safety system and shall
comply with all security, safety, fire protection and evacuation procedures and
regulations established by Landlord or any governmental agency. No person shall
go on the roof without Landlord’s prior written permission.
     4. Skylights, windows, doors and transoms shall not be covered or
obstructed by Tenant, and Tenant shall not install any window covering which
would affect the exterior appearance of the Building, except as approved in
writing by Landlord. Tenant shall not remove, without Landlord’s prior written
consent, any shades, blinds or curtains in the Premises.
     5. Without Landlord’s prior written consent, Tenant shall not hang,
install, mount, suspend or attach anything from or to any sprinkler, plumbing,
utility or other lines. If Tenant hangs, installs, mounts, suspends or attaches
anything from or to any doors, windows, walls, floors or ceilings, Tenant shall
spackle and sand all holes and repair any damage caused thereby or by the
removal thereof at or prior to the expiration or termination of the Lease. If
Tenant elects to seal the floor, Tenant shall seal the entire unfinished floor
area within the Premises.
     6. Tenant shall not change any locks nor place additional locks upon any
doors without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld. Any such locks must comply with Landlord’s standard
specifications, and Tenant shall provide Landlord the necessary pass keys, cards
or access codes, as applicable.
     7. Tenant shall not use nor keep in the Building any matter having an
offensive odor, nor explosive or highly flammable material, nor shall any
animals other than handicap assistance dogs in the company of their masters be
brought into or kept in or about the Property.
     8. If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or the
Premises and to require the changing of wiring connections or layout at Tenant’s
expense, to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto. All wires installed by Tenant must be clearly tagged at the
distributing boards and junction boxes and elsewhere where required by Landlord,
with the number of the office to which said wires lead, and the purpose for
which the wires respectively are used, together with the name of the concern, if
any, operating same. Tenant shall not use any method of heating, air
conditioning or air cooling other than that provided by Landlord without first
obtaining Landlord’s written approval, which approval will not be unreasonably
withheld.
     9. Tenant shall not place weights anywhere beyond the safe carrying
capacity of the Building.
     10. The use of rooms as sleeping quarters is strictly prohibited at all
times.
     11. Tenant shall comply with all parking regulations promulgated by
Landlord from time to time for the orderly use of the vehicle parking areas,
including without limitation the following: Parking shall be limited to
automobiles, passenger or equivalent vans, motorcycles, light four wheel pickup
trucks and (in designated areas) bicycles. Occasional overnight parking is
permitted, subject to applicable municipal ordinances. However, long-term
overnight parking of vehicles, overnight truck parking, or parking of trucks or
trailers for temporary storage is prohibited. Parked vehicles shall not be used
for vending or any other business or other activity while parked in the parking
areas. Vehicles shall be parked only in striped parking spaces, except for
loading and unloading, which shall occur solely in zones marked for such
purpose, and be so conducted as to not unreasonably interfere with traffic flow
within the Property or with loading and unloading areas of other tenants.
Employee and tenant vehicles shall not be parked in spaces marked for visitor
parking or other specific use. All vehicles entering or parking in the parking
areas shall do so at owner’s sole risk and Landlord assumes no responsibility
for any damage, destruction, vandalism

B-1



--------------------------------------------------------------------------------



 



or theft. Tenant shall cooperate with Landlord in any measures implemented by
Landlord to control abuse of the parking areas, including without limitation
access control programs, tenant and guest vehicle identification programs, and
validated parking programs, provided that no such validated parking program
shall result in Tenant being charged for spaces to which it has a right to free
use under its Lease. Each vehicle owner shall promptly respond to any sounding
vehicle alarm or horn, and failure to do so may result in temporary or permanent
exclusion of such vehicle from the parking areas. Any vehicle which violates the
parking regulations may be cited, towed at the expense of the owner, temporarily
or permanently excluded from the parking areas, or subject to other lawful
consequence.
     12. Tenant and its Agents shall not smoke in the Building or at the
Building entrances and exits.
     13. If at Tenant’s request, Landlord consents to Tenant having a dumpster
at the Property, Tenant shall locate the dumpster in the area designated by
Landlord and shall keep and maintain the dumpster clean and painted with lids
and doors in good working order and, at Landlord’s request, locked.
     14. Tenant shall provide Landlord with a written identification of any
vendors engaged by Tenant to perform services for Tenant at the Premises
(examples: cleaners, security guards/monitors, trash haulers, telecommunications
installers/maintenance), and all vendors shall be subject to Landlord’s
reasonable approval. No mechanics shall be allowed to work on the Building or
Building Systems other than those engaged by Landlord. Tenant assumes all
responsibility for protecting its Premises from theft and vandalism and Tenant
shall see each day before leaving the Premises that all lights are turned out
and that the windows and the doors are closed and securely locked.
     15. Tenant shall comply with any move-in/move-out rules provided by
Landlord.
     16. Tenant shall not place oversized cartons, crates or boxes in any area
for trash pickup without Landlord’s prior approval.
     17. Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.
     18. Landlord reserves the right to rescind, suspend or modify any rules or
regulations and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the Property. Notice of any action by
Landlord referred to in this section, given to Tenant, shall have the same force
and effect as if originally made a part of the foregoing Lease. New rules or
regulations will not, however, be unreasonably inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.
     19. These Building Rules are not intended to give Tenant any rights or
claims in the event that Landlord does not enforce any of them against any other
tenants or if Landlord does not have the right to enforce them against any other
tenants and such nonenforcement will not constitute a waiver as to Tenant.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TENANT ESTOPPEL CERTIFICATE
     Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein. The undersigned Tenant hereby certifies
that it is the tenant under the Lease. Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:
     1. The information set forth in attached Schedule 1 is true and correct.
     2. Tenant is in occupancy of the Premises and the Lease is in full force
and effect, and, except by such writings as are identified on Schedule 1, has
not been modified, assigned, supplemented or amended since its original
execution, nor are there any other agreements between Landlord and Tenant
concerning the Premises, whether oral or written.
     3. All conditions and agreements under the Lease to be satisfied or
performed by Landlord have been satisfied and performed.
     4. Tenant is not in default under the Lease Documents, Tenant has not
received any notice of default under the Lease Documents, and, to Tenant’s
knowledge, there are no events which have occurred that, with the giving of
notice and/or the passage of time, would result in a default by Tenant under the
Lease Documents.
     5. Tenant has not paid any Rent due under the Lease more than 30 days in
advance of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.
     6. To Tenant’s knowledge, there are no uncured defaults on the part of
Landlord under the Lease Documents, Tenant has not sent any notice of default
under the Lease Documents to Landlord, and there are no events which have
occurred that, with the giving of notice and/or the passage of time, would
result in a default by Landlord thereunder, and that at the present time Tenant
has no claim against Landlord under the Lease Documents.
     7. Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to the Premises or
all or any portion of the Property.
     8. No action, voluntary or involuntary, is pending against Tenant under
federal or state bankruptcy or insolvency law.
     9. The undersigned has the authority to execute and deliver this
Certificate on behalf of Tenant and acknowledges that all Beneficiaries will
rely upon this Certificate in purchasing the Property or extending credit to
Landlord or its successors in interest.
     10. This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any-party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.
     IN WITNESS WHEREOF, Tenant has executed this Certificate this       day of
                    , 2     .

                            Name of Tenant    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

C-1



--------------------------------------------------------------------------------



 



SCHEDULE I TO TENANT ESTOPPEL CERTIFICATE
Lease Documents, Lease Terms and Current Status

A.   Date of Lease:   B.   Parties:

  1.   Landlord:     2.   Tenant:

C.   Premises:   D.   Modifications, Assignments, Supplements or Amendments to
Lease:   E.   Commencement Date:   F.   Expiration of Current Term:   G.  
Option Rights:   H.   Security Deposit Paid to Landlord: $   1.   Current
Minimum Annual Rent: $   J.   Current Annual Operating Expenses: $   K.  
Current Total Rent: $   L.   Square Feet Demised:

C-2